DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicants' arguments filed September 8, 2021 have been fully considered but they are not persuasive.
The Applicants incorrectly apply Ichikawa’s teaching to the Van Novak disclosure.  Namely, the Applicants’ analysis of Ichikawa’s “two coils” is incorrect.  Ichikawa’s two coils are a transmitter coil and a receiver coil, and the skilled artisan clearly would not place a shield between them (it would distrust the power transfer).  As the Applicants recognize, Ichikawa teaches that the shield would protect the electronic equipment behind the shield (away from the direction of wireless power transfer) (Remarks, page 9).  
The Applicants do not dispute that Von Novak discloses the loosely coupled (510) and tightly coupled coils (526).  The skilled artisan, using the teachings of Ichikawa, would place the shield so that the loosely coupled coil (510) can interact with its paired transmitter coil (508) without interfering with the electronic equipment within the adapter (500).  Alternatively (or in combination), the skilled artisan, using the teaching of Ichikawa, would place the shield so that the tightly coupled coil (526) can interact with its paired receiver coil (528) without interfering with the electronic equipment within the adapter (500).

The Applicants’ analysis improperly conflates Ichikawa’s two coils with the two coils of the claim (and what is taught by Von Novak).  The Applicants remarks are not persuasive because they are limited to why Ichikawa would not place a shield in the middle of the path of its wireless power transfer.  This placement was not intended to be part of the art rejection.  
The Applicants’ system (and Von Novak’s as well) would be fully operational when paired with additional antennas (an original transmitter and a final receiver) for a total of four antennas (two are loosely coupled and two are tightly coupled).  The Ichikawa disclosure would inform the skilled artisan to use four shields – to prevent stray electromagnetic fields from reaching components behind each antenna (inside Von Novak’s adapter 500) while allowing unimpeded wireless power transfer between pairs of coupled antenna. 
The same analysis is applied to claims 17-18.  The §102 rejection is withdrawn, but the claims do not overcome the §103 rejection that combines Von Novak and Ichikawa.  The art rejections of the dependent claims are maintained.  The claim objections are withdrawn. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 8-9, 11-12, 14-15, 17-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Von Novak (US 2017/0264141) in view of Ichikawa (US 2012/0242447).
With respect to claim 1, Von Novak discloses a wireless power adapter (fig 5, item 500; fig 9; par 27, 30-33 and 40-45) comprising: 
a loosely coupled wireless power receiver (510, 512, 514) adapted to receive wireless power at a first frequency (step 902; par 30) and for providing a direct current power output (the output of 514 is DC; par 30, 41); and 
a tightly coupled wireless power transmitter (518, 520, 522, 524, 526) connected to said direct current power output and adapted to transmit wireless power at a second frequency (step 904, 906; par 30, 42-43) once direct current power is provided by said loosely coupled wireless power receiver.  
The specification discloses various features for what may be included within the terms “loosely” (par 70) and “tightly” (par 76).  These disclosures, however, repeatedly refer to these features as options that “may” be included.  There are no specific definitions for loosely or tightly provided in the specification.  Therefore, the terms “loosely coupled” and “tightly coupled” in claim 1 do not impart any specific structure or functionality into the claim.  
Von Novak discloses a wireless power repeater that receives power at a first frequency and a first protocol, converts it to intermediate DC power, and retransmits the power at a second frequency and a second protocol.  Von Novak’s different frequencies and protocols anticipates the broadest reasonable interpretation of “loosely” and “tightly” 
The Applicants have not amended the claim or provided any clarification regarding these terms (see reply filed 9/8/21), thus this interpretation is presumed to be correct.
Von Novak discloses the adapter has loosely and tightly coupled coils, but does not expressly disclose an electromagnetic shield.  Ichikawa (fig 6; par 63-66) teaches an electromagnetic shield (115) adapted to reduce interference between a coil/antenna and other components; wherein at least part of the shield is positioned between the coil/antenna and the component to be protected.
Ichikawa discloses that it is known to surround a wireless power antenna (either transmitting or receiver) with an electromagnetic shield (115).   The combination places the Ichikawa shield to the right of Von Novak’s loosely coupled coil (510) and/or to the left of the tightly coupled coil (526).  This is done to protect the components of the adapter (500) while allowing for wireless power transfer to/from the adapter.  Therefore, when combined, the at least a part of the Ichikawa shield is positioned between the Von Novak coils 510 and 526. 
Von Novak and Ichikawa are analogous because they are from the same field of endeavor, namely wireless power antennas.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Von 
With respect to claim 8, Von Novak discloses a power storage unit (516) connected to at least said loosely coupled wireless power receiver for receiving power from at least said loosely coupled wireless power receiver (see fig 5), and connected to said tightly coupled wireless power transmitter for delivering power to said tightly coupled wireless power transmitter (see fig 5).  
With respect to claim 9, Von Novak discloses power storage unit (516) is configured to receive current in parallel with said tightly coupled wireless power transmitter (see fig 5), said current provided by at least said loosely coupled wireless power receiver.  
With respect to claim 11, Von Novak discloses a housing (fig 4, item 303; fig 5, item 500) for receiving at least said loosely coupled wireless power receiver and said tightly coupled wireless power transmitter. 
With respect to claim 12, Von Novak discloses said housing comprising a connector for attaching said housing to a surface of a computing device (406).  Figure 4 shows how the adapter housing is attached to a computing device.  The computing device is not a distinct claimed limitation.  The claim is directed to the connector (that exists on the adapter) and what it is “for”.  Regardless, Von Novak discloses the receiver includes communication equipment (par 24), thereby making it a “computing device”.
With respect to claim 14, Von Novak discloses said adapter is incorporated into a casing (fig 4, item 303) for receiving a computing device.  The claim does not define 
With respect to claim 15, Von Novak and Ichikawa combine to disclose a combination comprising a computing device (Von Novak item 550 is a “computing device” as paragraph 24 discloses its communication functionality) and the wireless power adapter as defined in of claim 11 (see the art rejection, above), wherein said computing device comprises (all citations below are to Von Novak): 
a computing device housing (fig 4, item 406); and 
a tightly coupled wireless power receiver (528-530) for receiving wireless power at a second frequency and outputting current (via 532) for powering said computing device; 
wherein said housing of said wireless power adapter is adapted to mate with said housing of said computing device (see fig 4).  
With respect to claim 17, Von Novak and Ichikawa combine to disclose the apparatus necessary to complete the recited method steps, as discussed above in the art rejection of claims 1, 11 and 15.
With respect to claim 18, Von Novak discloses a wireless power adapter (fig 5, item 500; fig 9; par 27, 30-33 and 40-45) comprising: 
a wireless power receiver (510, 512, 514) adapted to receive wireless power corresponding to a first interface standard for providing a current power output; and 

Ichikawa discloses the electromagnetic shield and the combination teaches at least part of the shield is positioned between the Von Novak coils (510, 526).  The references are analogous, as discussed above.  Claim 18 repeats the limitations of claim 1, except that it omits defining the receiver/transmitter by how they are “loosely” or “tightly” coupled and replaces a first/second frequency with a first/second “interface standard”.  The different standards include different frequencies (see art rejection of claim 19). 
With respect to claim 19, Von Novak discloses said wireless power receiver is a loosely coupled wireless power receiver (because it has a higher frequency) and provides direct current power output, and said wireless power transmitter is a tightly coupled wireless power transmitter (because it has a lower frequency) and is connected to said direct current power output, and wherein said first interface standard is associated to wireless power at a first frequency (par 33) and said second interface standard is associated to wireless power at a second frequency (par 33).  
The relative values of the two frequencies is disclosed by Von Novak (par 33), as discussed above in the art rejection of claim 1.
With respect to claim 21, Von Novak discloses at least one of: said first interface standard corresponds to wireless power in a first propagation form and said second interface standard is corresponds to wireless power transmitted in a second propagation 
Von Novak discloses the received power and retransmitted power can be in any of the listed “propagation forms” (par 33).  And Von Novak also discloses the two interface standards includes the necessary communication circuitry (par 24, 30).  
Thus, Von Novak teaches the each interface standard “corresponds” to the ordinal numbered forms and protocol.  The preamble of claim 21 indicates that the cited art is only required to disclose one of the two relationship.  Regardless, Von Novak discloses both. 
Claims 3-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Von Novak in view of Ichikawa and Swaans (US 2016/0006484).
With respect to claim 3, the combination teaches the adapter of claim 1, but does not expressly disclose the adapter comprises a tightly coupled wireless power receiver.  Swaans (fig 1; par 29-43) discloses an adapter that receives loosely coupled wireless power at a first frequency (130), converts it to DC (150), and retransmits the power from a tightly coupled wireless power transmitter at a second frequency (170; see par 37-40 for a discussion of the different frequencies). 
Swaans further discloses: 
a tightly coupled wireless power receiver (fig 5; par 48-49; the loosely coupled receiver is any of 130N, the tightly coupled receiver is any other of 130N) adapted to receive wireless power at said second frequency and for providing an additional current power output; and

Swaans discloses a many-to-one adapter (figure 5).  In this configuration, one of the receivers (130N) is loosely coupled and another is tightly coupled.  Swaans discloses that the adapter can receive many different frequencies (par 37-40) and thus the skilled artisan would have been motivated to set 120A and 120B to be different frequencies. Further support for such an interpretation can be found in that if 120N were at the same frequency, they could interfere with each other, thereby causing power losses during transmission. 
Ichikawa teaches said electromagnetic shield is further adapted to reduce interference between said tightly coupled wireless power receiver and said tightly coupled wireless power transmitter (because the Ichikawa shield surrounds at least one of the combination’s loosely coupled receiver, tightly coupled receiver, tightly coupled transmitter). 
The combination and Swaans are analogous because they are from the same field of endeavor, namely wireless power adapters.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify the Von Novak adapter to include an additional receiver, as taught by Swaans.  The motivation for doing so would have been to increase the transmitted power.  By receiver a plurality of wireless powers, the combination’s adapter will have more power to retransmit.

The Ichikawa shield would be wrapped around all of the combination’s coils in a manner that prevents stray fields from reaching components of the adapter (500) while allowing electromagnetic fields to be transferred to/from the combination’s receiving/transmitting coils/antennas.  Ichikawa shows that the shield is an open rectangle.  The absent side allows for the passage of wirelessly power transfer; while the three closed sides are between the coil and other coils of the combination. 
With respect to claim 5, Swaans discloses said tightly coupled wireless power receiver is an inductive wireless power receiver (par 40; “some coils systems may use resonance, while some may not.”  A coil that does not use resonance is inductive only [i.e. no capacitor]).  
With respect to claim 6, the combination teaches said tightly coupled wireless power transmitter and said loosely coupled wireless power receiver are printed on a circuit board (Swaans par 50).  Swaans discloses the wireless power circuitry is placed on a circuit board.  The combination teaches the tightly coupled transmitter and the loosely coupled receiver. 

With respect to claim 10, Von Novak discloses the energy storage unit, but does not expressly disclose that it is a battery.  Swaans discloses an adapter (see art rejection of claim 3) that comprises a battery (fig 2, item 256; par 45).  Von Novak and Swaans are analogous, as discussed above.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Von Novak’s capacitor to be a battery, as taught by Swaans.  The motivation for doing so would have been because they are art recognized equivalent energy storage devices.  Swaans even gives an ultracapacitor and battery as equivalent options in the same sentence (par 50). 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Von Novak in view of Ichikawa and Partovi (US 2007/0182367).
Von Novak discloses the adapter comprises a connector to hold a computing device, but does not expressly disclose it is one of the elements recited in claim 13.  Partovi discloses a wireless power transfer system, wherein a transmitter includes a connector (magnet) to hold a computing device in place (see fig 16; par 131-132). 
The combination and Partovi are analogous because they are from the same field of endeavor, namely wireless power transmission systems.  At the time of the 
Conclusion
Applicants' amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415.  The examiner can normally be reached on Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADI AMRANY/           Primary Examiner, Art Unit 2836